Citation Nr: 9905615	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  92-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1991.

This appeal stems from a December 1991 rating decision of the 
RO that denied entitlement to service connection for an 
acquired psychiatric disorder.  The Board of Veterans' 
Appeals (Board) denied this claim in a November 1995 decision 
which the veteran, in turn, appealed to the United States 
Court of Veterans Appeals, (or "Court").  In a March 1998 
decision, the Court vacated and remanded the portion of the 
Board's decision that denied service connection for this 
disability.


REMAND

In service, the veteran had been diagnosed with long-standing 
endogenous major depression, clinical depression, and as 
having been a suicide risk.  Later in service, however, it 
was noted that it was difficult to separate the veteran's 
depressive symptoms from what appeared to be obvious 
secondary gain: discharge from the military.  The diagnosis 
then rendered was: adjustment disorder, personality disorder, 
not otherwise specified.  The veteran was hospitalized at a 
VA facility while still in service.  The final diagnoses 
included adjustment disorder with depressed mood and 
personality disorder, not otherwise specified.

The April 1991 separation examination report indicates that 
the veteran had a non-specific personality disorder.

May to November 1991 treatment records from Community Care 
Services of Lincoln Park, Michigan again reveal the diagnosis 
of adjustment disorder.  An April 1991 VA examination 
concluded that the veteran had a dysthymic reaction, and an 
adjustment "problem".  An October 1994 private medical 
record contains a diagnosis of panic disorder.  A January 
1995 VA examination report by a board of psychiatrists notes 
that there was no primary anxiety condition in service.  It 
was the examiners' opinion that the veteran's panic condition 
was not related to the psychiatric condition diagnosed in the 
service.

In its decision, however, the Court focused upon the 
veteran's inservice diagnosis of an adjustment disorder.  Per 
the Court's decision, the Board is to provide additional 
discussion on the question of this diagnosis and whether the 
veteran is thus entitled to compensation.  To do this, 
however, the Board finds that additional medical evidence is 
needed to determine the nature and etiology of the veteran's 
psychiatric complaints.

Additional private medical records might exist that have not 
been requested which, if obtained, could possibly shed more 
light upon this claim.

To ensure that the facts in this case are properly developed, 
and to comply with the Court's remand, this case is remanded 
to the RO for the following:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for any psychiatric 
complaints since October 1994.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.  
Additionally, the RO should also seek: 
all psychiatric treatment records that 
may be available from Henry Ford Hospital 
and the treatment provider identified in 
the June 1991 record from that facility; 
and all psychiatric treatment records 
from the veteran's treatment provider, 
identified in an October  1994 statement, 
at West Park Center in Dearborn, 
Michigan.

2.  The RO should schedule the veteran 
for a VA psychiatric evaluation to 
determine the nature and extent of any 
current psychopathology.  The claims file 
should be reviewed prior to the 
examination, and the examination report 
should reflect that such a review was 
made.  The examiner is specifically 
requested to discuss whether or not the 
veteran currently has an adjustment 
disorder, whether such condition is 
chronic, whether such adjustment 
disorder, if it exists, is somehow the 
same disability that began in service or 
is related to consequences/sequelae 
therefrom.  In this regard, the examiner 
is requested to discuss the clinical 
definition of chronic adjustment 
disorder, if appropriate.

As may be necessary, the examiner should 
distinguish whether the veteran has, or 
had, an adjustment disorder that was 
related to stressors, etc., other than 
service, i.e. that began after service.  
The examiner should discuss pertinent 
findings of record, as appropriate, 
including the April 1991 VA examination 
report that noted an adjustment 
"problem" and whether an actual 
adjustment disorder may have been present 
at that time--that had begun in service.

The examiner should also discuss--
regardless of whether there is an 
adjustment disorder--whether or not the 
veteran currently has some chronic 
psychiatric disability secondary to the 
inservice findings.  All necessary tests 
should be conducted and all findings 
reported in detail.  Reasons and bases 
for all conclusions should be provided.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
an adjustment disorder.  If the claim 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


